Citation Nr: 1140345	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis A, to include chronic residual disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & S.B.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel

INTRODUCTION

The Veteran had active service from June 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran received two separate rating determinations dated in May 2009; both determinations denied the Veteran's claim.  

The Veteran received a videoconference hearing before the undersigned in July 2011 and copy of the transcript is of record.  

The Veteran also submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has hepatitis A or residuals of hepatitis A, that are related to service. 


CONCLUSION OF LAW

Chronic residual disability of hepatitis A was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in an April 2009 letter.  This letter also satisfied the elements of Dingess notice.  In addition, the Board notes that the Veteran was provided with a hepatitis questionnaire.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran was also provided VA examinations in August 2008 and March 2011.  The examination reports are adequate to evaluate the Veteran's claim.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings and rationale for the opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Law and Regulations 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223  (1992); Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The United States Court of Appeals for Veterans Claims (Court) has held that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran asserts that he is entitled to service connection for hepatitis A, to include residuals of hepatitis A.  The Veteran's service treatment records show that the Veteran contracted hepatitis A while in service.  However, there is no current diagnosis of hepatitis A and no medical nexus has been provided between the Veteran's asserted residuals and hepatitis A.  Therefore, service connection must be denied.  

A review of the Veteran's service treatment records reveal that in March 1966 the Veteran was admitted to the hospital due to abdominal pain, thick colored urine and scleral icterus.  Hepatitis, probably infectious, was diagnosed.  When the Veteran was separated from active duty in October 1966 his records noted that he had infectious hepatitis in March 1966, not considered disabling.  

The Veteran was afforded a VA examination in August 2008.  The examiner noted that the Veteran contracted hepatitis A from contaminated food while he was in the Philippines.  He was hospitalized and recovered from his hepatitis and never had hepatitis again.  The examiner asked the Veteran to discuss his liver with his doctor and suggested that the lab results were more suggestive of a possible obstructive process than any parenchymal disease.  

In March 2011 the Veteran was afforded a VA examination and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that hepatitis A was diagnosed in service, characterized as infectious hepatitis.  He noted that the Veteran reported eating a lot of street food in the Philippines and this was likely how he contracted the disease.  The examiner noted that the Veteran is immune to hepatitis A based on his hepatitis blood panel conducted in 2008.  The examiner stated there is no current diagnosis of hepatitis A because the Veteran developed immunity for this condition and can no longer contract the disease.  The examiner explained that hepatitis A can proceed to a sub-clinical stage of six to nine months but can never become chronic.  

A review of the Veteran's post service medical records shows no evidence of hepatitis A or any residuals related to hepatitis A.  The examination in March 2011 made it clear that once hepatitis A is contracted immunity develops that prevents subsequent disability from that disease.  As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer, 3 Vet. App. 223.  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of hepatitis A post service, or chronic residual disability of hepatitis A.  See McClain, 21 Vet. App. 319.  Without a current showing of hepatitis A, or chronic residual disability of hepatitis A, service connection is not warranted.

The appellant has asserted that he has current residuals of hepatitis A as a result of his military service.  His statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  While the Veteran is competent to report the yellowing of his skin, fatigue, an inability to get out of bed, abdominal pain and nausea, he is not competent to diagnose a disability or attribute certain symptoms to residuals of a disability.  Further, hepatitis A, a disorder typically confirmed through blood tests, is not the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Thus, the Board finds that the appellant is not competent to report that he has a diagnosis of hepatitis A or relate any current symptoms to chronic residual disability of hepatitis A.  

The Veteran's statement asserting abdominal pain is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1356.   The evidence does not reflect that the Veteran has been diagnosed with a chronic disability. 

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has hepatitis A, or chronic residual disability of hepatitis A, related to service.  Accordingly, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hepatitis A, to include chronic residual disability, is denied. 




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


